Citation Nr: 1226824	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-31 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left pectoral muscle disability.

2.  Entitlement to service connection for otitis media.

3.  Entitlement to service connection for liver disease, to include hepatitis A.

4.  Entitlement to service connection for left epididymitis.

5.  Entitlement to an initial rating in excess of 20 percent for low back disability.

6.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

7.  Entitlement to an initial rating in excess of 10 percent for DJD of the left knee.

8.  Entitlement to an initial rating in excess of 10 percent for right trochanteric bursitis.

9.  Entitlement to an initial compensable rating for temporomandibular joint dysfunction (TMJ). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to July 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and February 2007 rating decisions of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).  The October 2006 rating decision granted service connection for bilateral knee DJD, each rated 10 percent; and right hip bursitis, rated 10 percent; and denied service connection for hepatitis A and left epididymitis.

The February 2007 rating decision granted service connection for low back strain, and rated 20 percent; TMJ, rated 0 percent; and denied residuals of left pectoral muscle tear; and chronic otitis media.

The grants of service connection and initial ratings were all made effective August 1, 2004.

In April 2009, a hearing was held before a Decision Review Officer (DRO).  A copy of the hearing transcript is associated with the claims file.

The issues of entitlement to service connection for left pectoral disability, liver disease to include hepatitis A, and left epididymitis; and an initial compensable rating for TMJ are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  Otitis media began in active service and has continued since.

2.  Since the effective date of service connection the Veteran's low back disability has been manifested by limitation of forward flexion to at most 60 degrees without neurologic impairment or incapacitating episodes.

3.  Since the effective date of service connection, the Veteran's service-connected right knee disability has been manifested by pain and noncompensable limitation of flexion without limitation of extension or instability.

4.  Since the effective date of service connection, the Veteran's service-connected left knee disability has been manifested by pain and noncompensable limitation of flexion without limitation of extension or instability.

5.  Since the effective date of service connection, the Veteran's right hip disability has been manifested by pain and noncompensable limitation of motion without limitation of flexion to 30 degrees or limitation of abduction of motion lost beyond 10 degrees at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for otitis media have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for an initial rating greater than 20 percent for low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5237 (2011).

3.  The criteria for an initial rating in excess of 10 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Code 5256-5263 (2011).

4.  The criteria for the assignment of an initial rating in excess of 10 percent for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5256-5263.

5.  The criteria for an initial rating in excess of 10 percent for right hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5252, 5253 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in March 2005, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  

The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  In a March 2006 letter, he was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the March 2005 and March 2006 letters.  

The initial ratings issues arise from disagreement with the initial ratings following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required under the VCAA as the underlying claim has been substantiated.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained, to the extent possible, records of treatment reported by the Veteran, including service treatment records, personnel records, VA treatment records, and private medical records.  Moreover, Virtual VA has been reviewed and there are no additional records pertinent to the issues at hand.

Additionally, the Veteran was provided adequate VA examinations in June 2006, January 2007, and August 2009 for his claimed disabilities.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits. 

Laws & Regulations 

Service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Otitis Media

The Veteran contends that he has experienced chronic ear aches since service.  The Veteran's service treatment records include an August 1993 examination report that documents a history of otitis media.

Available postservice treatment records show no specific treatment for otitis media.

On VA general examination in June 2006, the Veteran reported that he still had problems with his left ear, to include tinnitus and ear pain.  Review of symptoms noted chronic left ear drum damage; and occasional otitis media.  Physical examination was pertinent for clear tympanic membranes.

On an October 2006 VA ear disease examination; the Veteran reported that since his in-service ear injury, he had experienced intermittent ear infections approximately four to five times a year with congestion and oral fullness.  

Physical examination revealed that the Veteran has a normal auricle without evidence of tissue loss; external auditory canal is normal in appearance without edema, scaling or discharge; tympanic membranes appeared normal, bilaterally without masses or retraction; the mesotympanum appeared grossly normal without masses; the mastoids were firm and nontender; there was no evidence of cholesteatoma; there was no active ear disease present nor evidence of separation of oral polyps; there was also no evidence of peripheral vestibular disorders or Meniere's symptoms concurrent with Meniere's symptoms.  

On a January 2007 VA audio evaluation, the Veteran reported that since his in-service injury, he had experienced two to three ear infections a year.  He reported that he had treated his condition with Sudafed or Afrin.

During the April 2009 DRO hearing, the Veteran continued his contentions that he has experienced ear infections and pain since service.

The Veteran has consistently reported a history of chronic otitis media or ear infections, for which he was treated during service and which have continued regularly ever since. Service treatment records demonstrate treatment for otitis media.  He has asserted that he has had ongoing, if intermittent, symptoms since service.  Furthermore, he has asserted that he frequently takes medications for his disorder.  He is competent to report current symptoms and when they began.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

There is no evidence of record to directly contradict the Veteran's statements that chronic otitis media was treated during service and has continued intermittently ever since.  While examinations have not documented infections, this is not inconsistent with the intermittent nature of the claimed disability.

Confirming evidence is not required and the absence of contemporaneous medical evidence is not dispositive.  Jandreau.  The Veteran's statements and testimony and his documented in-service treatment do, however, provide further support for his claim.  The Board finds the statements to be credible.  Therefore, the lay statements are sufficient to establish current, chronic otitis media, which was treated during service and has continued since. 

Resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for chronic otitis media.  38 U.S.C.A. § 5107(b) (West 2002).

Initial ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  
After careful consideration of the evidence, any reasonable doubt is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

The Court has recently held that pain itself does not rise to the level of functional loss unless it causes additional limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Low back 

Disabilities of the spine are evaluated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The General Rating Formula pertinent to the lumbosacral spine provide a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50% or more of the height.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is assigned for unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right later al rotation is 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2). 

Intervertebral Disc Syndrome (IVDS), Code (5243), is rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation. 

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, functional loss of a joint due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 (regarding arthritis) are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Here, in comparing the Veteran's symptoms during the period of appellate review to the rating criteria, the Board finds that the service-connected low back disability does not warrant an evaluation in excess of the currently assigned staged ratings.

On the June 2006 VA examination the Veteran reported increased back pain that occasionally radiates to his buttock and right hip.  He reported the pain was worse with repetitive bending, lifting, and prolonged sitting, as well as driving.  Overall, the Veteran reported that his back pain ranges from 2-4/10; but can be a 6 or 7/10 if he is experiencing a flare-up.  He denied any bowel or bladder symptoms.  Physical examination of the lumbar spine revealed some kyphosis of the thoracic spine (although the examiner was uncertain whether or not such was due to body habitus or actual bone deformity); range of motion of the lumbar spine revealed forward flexion to 70 degrees with some mild pain at the L5-S1 level throughout the last 10 degrees of forward flexion; he was able to extend approximately 15 degrees with no exacerbation of pain symptoms; left and right lateral rotation was each to 25 degrees without pain; the Veteran was able to toe walk and heel walk; straight leg raising was essentially negative.  

During the DRO hearing, the Veteran testified that his low back disability had increased in severity.

On a VA examination of the back in August 2009, there was no paraspinal spasm; there was mild subjective tenderness in the mid lumbar area; the Veteran was able to tilt from 0 to 17 degrees in the right and left with functional limitation at 17; he was able to rotate from 0 to 40 degrees to the right with mild pain at 40 and no functional limitation; and 0 to 20 degrees to the left with pain and functional limitation at 20; flexion was to 60 degrees with functional limitation due to pain at 60 degrees; he could extend from 0 to 10 degrees with functional limitation due to pain at 10 degrees.  The examiner noted that the Veteran's range of motion during passive, active, and three repetitive motions are the same.  There was no loss of joint function with use due to pain, weakness, fatigability, incoordination, or flare-ups.

The evidence does not show that at any time during the appeal period, forward flexion of the Veteran's thoracolumbar spine was limited to 30 degrees or less, even considering additional limitation of function due to DeLuca factors.  The evidence does not reveal any additional separately ratable neurological symptoms, no incapacitating episodes, and the record is also silent for findings of favorable ankylosis.  

In summary, the Veteran's low back disability did not meet the criteria for the next higher (40 percent rating) at any time throughout the appeals period.

Bilateral knees

Evaluations of the knee are assigned under the schedular criteria of Codes 5256 through 5263, under 38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, which concerns "other impairments of" the knees, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee; a 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee; and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability.  

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, a noncompensable (zero percent evaluation) is assigned for flexion limited to 60 degrees; a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a 40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.

A separate, compensable rating may be assigned under each of these three Codes (5257, 5260, 5261), if the specific symptoms are shown.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

Also potentially pertinent in this appeal are Diagnostic Code 5256, concerning ankylosis of the knee; Diagnostic Code 5258, concerning dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint; Diagnostic Code 5259, concerning symptomatic removal of semilunar cartilage; Diagnostic Code 5262, concerning impairment of the tibia and fibula; and Diagnostic Code 5263, concerning genu recurvatum, acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a.  

Finally, Diagnostic Code 5055 provides that a 100 percent rating is assigned for one year following the implantation of the prosthesis, after which a minimum 30 percent rating is assigned for a prosthetic replacement of the knee joint is 30 percent.  Id.  

The Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Additionally, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis.  Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the joint affected.  38 C.F.R. § 4.71a.

In the present case, the Board finds by comparing the Veteran's symptoms to the rating criteria, higher evaluations are not warranted for either the left or right knee for any portion of the rating period on appeal.   

First, neither the right nor left knee disability is manifested by flexion limited to 30 degrees, as required for the next-higher 20 percent rating under Code 5260.  Likewise, the bilateral knee disability is not manifested by extension limited to 10 degrees, as required for a compensable rating under Code 5261.  To the contrary, treatment records reflect complaints of some aching, but physical examination within normal range of motion.  Also, the Veteran underwent VA examinations in June 2006 and August 2009, where he complained of daily pain when walking or prolonged standing and/or sitting.  Upon clinical evaluations, flexion ranged from 75 to 120 degrees bilaterally and extension was to 0 degrees bilaterally, all without pain, or, on some evaluations, end range of pain.  There was no additional limitation of motion following repetitive use.  Thus, a higher rating is not warranted on the basis of limited flexion or extension, even when considering functional limitation due to the DeLuca factors.  38 C.F.R. §  4.71a, Codes 5260-5261.  Moreover, assignment of separate ratings for limitation of both flexion and extension is precluded because the evidence fails to establish both limitation of flexion and extension both to compensable levels.  See VAOPGCPREC 9-04. 

The knee disabilities are also not manifested by instability.  In fact, treatment records do not document joint swelling and/or stiffness.  While the Veteran testified that he at times uses braces for assistance and instability, the VA examiners found that upon physical examination the knees were stable to testing.  Thus, the Board finds that a separate compensable rating under Code 5257 is not warranted.  See 38 C.F.R. § 4.71a.  

Finally, other schedular criteria for rating knee disability do not apply as the pathology/impairment required for rating under those criteria (ankylosis, e.g.) is not shown.

In light of the foregoing, the Board finds that an evaluation higher than 10 percent is not warranted for the right and left knee disabilities.  Further, there is no basis for assigning an evaluation higher than the present 10 percent ratings.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Fenderson v. West, 12 Vet. App. 119 (1999), 21 Vet. App. at 505.  

Right hip

The Veteran is presently assigned a 10 percent evaluation for his right hip disability.  He contends that an initial rating in excess of 10 percent is warranted for this disability.

The Veteran's right hip disability is rated under Code 5019 (for bursitis) which provides for a rating based on limitation of motion of the affected part.  Limitation of hip motion is rated under Codes 5251, 5252, and 5253 (and 5250 if there is ankylosis, here not shown).  Notably, of these, only Codes 5252 and 5253 provide for ratings in excess of 10 percent.  Under Code 5252 (for limitation of flexion), a 20 percent rating is warranted where the limitation is to 30 degrees, a 30 percent rating is warranted where the limitation is to 20 degrees; and a 40 percent rating is warranted where the limitation is to 10 degrees.  Under Code 5253, a 20 percent evaluation is warranted where there is limitation of abduction, motion lost beyond 10 degrees.  38 C.F.R. § 4.71.

Normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II. 

On June 2006 VA examination, the Veteran reported right hip pain as throbbing in nature, which he reports is made worse with sitting.  The Veteran reported experiencing popping over the lateral aspect of his hip area when going from sitting to standing, as well as when climbing stairs.  Physical examination of the right hip revealed 110 degrees of hip flexion with pain in the SI joint area, extension was to 20 degrees; adduction to 10 degrees; abduction to 30 degrees; external rotation was to 40 degrees; and internal rotation was to 20 degrees.  Range of motion was not significantly affected after repetitive testing.

Treatment records show intermittent complaints of right hip pain.

During the DRO hearing, the Veteran reiterated his complaints of pain and discomfort in his right hip with sitting for prolonged periods of time.

At no time during the appeal period has the Veteran's right hip disability been manifested by limitation of flexion to 30 degrees, or limitation of abduction of motion lost beyond 10 degrees, even with DeLuca factors considered.  Accordingly, the next higher (20 percent) rating under Codes 5252 or 5253 is not warranted at any time during the appeal period. 

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular criteria contemplate the Veteran's symptomatology, which consists of limitation of motion with associated pain.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

Entitlement to a TDIU is an element of all claims for an increased rating or higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009).  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the underlying claim for benefits. Rice, 22 Vet. App. at 454

Although the Veteran is currently not employed, there is no indication from the record that his unemployability is due to the currently service-connected disabilities.  The Veteran has not contended that he is unemployable by reason of his service connected disabilities.  Thus further consideration of entitlement to TDIU is not warranted at this point. 


ORDER

Service connection for otitis media is granted.

An initial rating in excess of 20 percent for a low back disability is denied.

An initial rating in excess of 10 percent for a right knee disability is denied.

An initial rating in excess of 10 percent for a left knee disability is denied.

An initial rating in excess of 10 percent for a right hip disability is denied.


REMAND

Regarding the Veteran's claim for entitlement for service connection for a pectoral muscle disorder.  The Veteran's service treatment records document complaints and treatment for left pectoralis strain.  The records show no diagnosis of a pectoralis tear.  On the December 2006 VA examination, he reported continued discomfort in his left pectoralis area.  The Veteran also reported that he was told that he suffered a pectoralis tear in service.  The examiner noted left pectoralis tear, per the Veteran's history.  Notably, the examiner did not render an opinion regarding the etiology of the Veteran's pectoralis pain.  Further medical opinion is needed to determine if the Veteran's current pectoralis discomfort is related to the noted in-service pectoralis strain. 

Regarding the Veteran's claims for hepatitis A and left epididymitis, service treatment records include an August 1993 examination report document a history of hepatitis A during 1992, and left epididymitis.  The claims have been denied on the basis that the Veteran does not have current disabilities.  

On the June 2006 VA general medical examination, it was recorded that the Veteran reported that since his episode of in-service hepatitis A in 1984, he had not had any further liver damage or other complications related to his acute episode of hepatitis A.  Also noted, was that the Veteran reported that he had a history of left testicular torsion while in service; however, he denied ever having any infection as it relates either to his prostate or his epididymis.  

In an October 2007 notice of disagreement, the Veteran disputed the VA examiner's report.  He asserted that he did in fact experience symptoms since his noted in-service episode of hepatitis A.  Moreover, during the DRO hearing, he testified to ongoing liver symptoms as well as continuous sharp scrotal pain since his in-service incidents.  Additionally, he testified that he was told that he had some liver abnormalities, namely fatty spots on his liver.  

Examinations are needed to clarify whether the Veteran has had residuals of hepatitis A or epididymitis during the appeal period.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the initial rating for TMJ, during the August 2009 DRO hearing, the Veteran testified that he was having difficulty with his jaw.  Indeed he testified that he experiences popping upon opening his mouth.  He also indicated that his symptoms had worsened since his last VA dental examination in March 2007.  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

A Veteran is competent to provide an opinion that his disability has worsened. Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, a new VA examination must be provided to determine the current severity of the Veteran's TMJ disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his pectoralis muscle, liver, and testicular disabilities.  The claims file must be provided for review.  

The examiner should review the claims file and any relevant records in virtual VA, particularly the Veteran's service treatment records, and identify all pertinent disabilities shown at any point since August 2004.  All indicated tests and studies should be conducted.

For each such disability, the examiner should opine as to whether it is at least as likely as not that it was incurred in active service, or related to an incident in service.  

Additionally, the examiner should opine whether or not the fatty liver infiltration documented in the March 2006 abdominal ultrasound report is at least as likely as not a residual of his in-service hepatitis A.

A complete rationale should be given for all opinions and conclusions.

2.  The RO should also arrange for the Veteran to undergo a VA examination to assess the current severity of his TMJ.  

The examiner report the Veteran's temporomandibular articulation, including inter-incisal range and range of lateral excursion or objective evidence of pain such as facial expression, wincing, etc. on pressure or manipulation.

The examiner should also report whether there is any additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  The examiner should report the additional limitation of motion in degrees.

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the information and opinions asked for in this remand.  

4.  If any benefit sought on appeal remain denied, issue a supplemental statement of the case before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


